The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 1, 3, 5, and 7-12 are currently pending in the application; claims 2, 4, 6, and 13-18 are canceled; claims 1, 3, and 5 are original; and claims 7-12 are newly added.

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,065,486 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 3, 5, and 7-12 each recite a limitation substantially similar to "wherein a first number of bits is a number of the selected bits from the first parity bits and a second number of bits is a number of the selected bits from the second parity bits and the first number of he bits and the second number of the bits are within one bit" in the “rate matching” limitation. Support for this limitation is found in the original disclosure as, “The rate matching algorithm performs puncturing if the overall code rate is greater than 1/3 and repetition if the code rate is less than 1/3. Currently code rates greater than 1/3 are accomplished by applying the same puncturing rate to both P1 and P2 bits (to within one bit) but with different puncturing pattern phases” (‘486: column 6, lines 59-64; emphasis added).
However, it is not entirely clear how the amended claim language recites the subject matter used for support. Further, it is not immediately clear how claim language such as “a number of the selected bits from”, presumably referencing the claimed “select bits for transmission”, relates to the punctured bits (to which the support citation is addressed and shows are not transmitted). In essence the natural reading of the amendment claim language does not result in the same meaning as the natural reading of the citation for support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 3, 5, and 7-12 each recite a limitation substantially similar to "wherein a first number of bits is a number of the selected bits from the first parity bits and a second number of bits is a number of the selected bits from the second parity bits and the first number of he bits and the second number of the bits are within one bit" in the “rate matching” limitation. Support for this limitation is found in the original disclosure as, “The rate matching algorithm performs puncturing if the overall code rate is greater than 1/3 and repetition if the code rate is less than 1/3. Currently code rates greater than 1/3 are accomplished by applying the same puncturing rate to both P1 and P2 bits (to within one bit) but with different puncturing pattern phases” (‘486: column 6, lines 59-64; emphasis added).
However, it is not entirely clear how the amended claim language recites the subject matter used for support. Further, it is not immediately clear how language such as “a number of the selected bits from”, presumably referencing the claimed “select bits for transmission”, relates to the punctured bits (to which the support citation is addressed and shows are not transmitted). In essence, rendering this claim language as written in view of the disclosure is indefinite. For the purposes of claim interpretation and the following rejections, the claim limitation is viewed as “wherein the same puncturing rate is applied to the first parity bit stream and the second parity bit stream, to within one bit”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interleavers, buffer, and unit in claims 1 and 7. However, upon further consideration the previously indicated interpretation of “circuitry” in claims 5 and 8 is withdrawn. “Circuitry” does not represent a generic placeholder unmodified by sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3, 5, 8-9, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,372,837 B2 (herein Kinjo) in view of US 2003/0159100 A1 (herein Buckley).

Claim 8
Kinjo discloses an apparatus for use in wireless communications system (Kinjo: column 3, lines 29-31; figure 1), the apparatus comprising circuitry to:
interleave systematic bits, first parity bits, and second parity bits (Kinjo: figure 3, interleaver element 52A after encoding element 40A and before rate matching element 44A; figure 4, elements 76A-C; column 6, lines 27-64; NOTE: column 6, lines 55-64, which indicate the elements of figure 3 and figure 4 are used together and further column 27-40 referencing in part column 6, lines 7-18, which indicate Rate Matching Circuitry 44 of figures 2, 3, and 4 are all substantially similar);
buffer the interleaved systematic bits, the interleaved first parity bits, and the interleaved second parity bits (Kinjo: figure 4, element 92); and 
rate match in accordance with a plurality of redundancy versions to select buffered bits for transmission by the apparatus (Kinjo: figure 4, element 90) wherein a first number of bits is a number of the selected bits from the first parity bits and a second number of bits is a number of the selected bits from the second parity bits and the first number of he bits and the second number of the bits are within one bit (Kinjo: column 16, lines 42-43, “Parity bits 1 and parity bits 2 are punctured equally”; which is consistent with the disclosure of the patent under examination, 9,065,486, column 6, lines 61-63, “Currently code rates greater than 1/3 are accomplished by applying the same puncturing rate to both P1 and P2 bits (to within one bit)”);
wherein the rate matching includes selecting buffered interleaved systematic bits over buffered interleaved first parity bits and buffered interleaved second parity bits when the rate matching is in accordance with a first redundancy version (Kinjo: column 14, lines 58-66; column 16, lines 22-52, redundancy version I), and
wherein the rate matching includes selecting buffered interleaved first parity bits and buffered interleaved second parity bits over buffered interleaved systematic bits when the rate matching is in accordance with a second redundancy version (Kinjo: column 14, lines 58-66; column 16, lines 22-52, redundancy version II),
wherein the apparatus processes turbo coded data by interleaving and rate matching (Kinjo: column 2, lines 11-43).

Kinjo does not explicitly state “use an adaptive modulation and coding (AMC) scheme for transmission, wherein the AMC scheme uses at least one of QPSK modulation and 16 QAM modulation” or “wherein a number of rows of the circuitry configured to interleave systematic bits, first parity bits, and second parity bits is based on the AMC scheme” or “using a parameter, wherein the parameter is 2 for QPSK modulation and the parameter is 4 for 16 QAM modulation”.  Buckley demonstrates that it was known at the time of invention: to use an adaptive modulation and coding (AMC) scheme (Buckley: paragraphs 0020, and 0055); to use at least one of QPSK and QAM modulation where a number of interleaver rows is based on the modulation (Buckley: paragraphs 0058-0059); and using a parameter of 2 for QPSK modulation and a parameter of 4 for 16 QAM modulation (Buckley: paragraphs 0058-0059, “… where M is the modulation size (constellation size) and Ntrans is the number of coded and rate-matched bits to be transmitted. For example, Nrow=log2(16)=4 in the case of 16-QAM”, which by extension would be Nrow=log2(4)=2 in the case of QPSK; which is consistent with the disclosure of the patent under examination, 9,065,486, column 20, lines 32-37 defining the ‘parameter’ as ‘Nrow’). Further, Kinjo discloses implementing HARQ (column 1, lines 15-24; column 12, lines 24-42) and Kinjo discloses QPSK and 16QAM modulation and HSDPA (Kinjo: column 18, line 25 to column 19, line 15; column 20, lines 41-43). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the HARQ process and interleavers of Kinjo with adaptive modulation and coding (AMC) using at least one of QPSK and 16QAM modulation and to set the number of rows in the interleavers based on the modulation and thus AMC scheme and also using a parameter of 2 for QPSK modulation and a parameter of 4 for 16QAM modulation as found in Buckley’s teachings.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo and Buckley are both directed to the protocols surrounding HARQ, incremental redundancy, and HSDPA; and further the implementation is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.

Claims 3, 5, and 11
The limitations of claims 3, 5, and 11 correspond to the limitations of claim 8 and as such are rejected in a corresponding manner.

Claim 9
Kinjo discloses the apparatus of claim 8, wherein when the rate matching is in accordance with the first redundancy version, the rate matching includes beginning the selection of the bits from a first location in the buffer (Kinjo: column 14, lines 58-66; column 16, lines 40-43, location of systematic bits), and wherein when the rate matching is in accordance with the second redundancy version, each redundancy version being associated with different bits in the buffer, wherein the buffer is a virtual buffer (Kinjo: column 14, lines 58-66; column 16, lines 44-48, location of parity bits, different bits punctured/sent depending on redundancy version).

Claim 12
The limitations of claim 12 correspond to the limitations of claim 9 and as such are rejected in a corresponding manner.

Claim(s) 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,372,837 B2 (herein Kinjo) in view of US 7,260,770 B2 (herein Stewart) and in further view of US 2003/0159100 A1 (herein Buckley).

Claim 1
Kinjo discloses an apparatus for use in wireless communications comprising (Kinjo: column 3, lines 29-31; figure 1):
a first interleaver (Kinjo: figure 3, element 52A);
a buffer configured to buffer the interleaved systematic bits, the interleaved first parity bit stream and the interleaved second parity bit stream (Kinjo: figure 4, element 92); and
a rate matching circuit configured to select bits for transmission based on a plurality of redundancy versions (Kinjo: figure 4, element 90) wherein a first number of bits is a number of the selected bits from the first parity bit stream and a second number of bits is a number of the selected bits from the second parity bit stream and the first number of the bits and the second number of the bits are within one bit (Kinjo: column 16, lines 42-43, “Parity bits 1 and parity bits 2 are punctured equally”; which is consistent with the disclosure of the patent under examination, 9,065,486, column 6, lines 61-63, “Currently code rates greater than 1/3 are accomplished by applying the same puncturing rate to both P1 and P2 bits (to within one bit)”);
wherein at least one redundancy version of the set selects systematic bits over first and second parity bits and at least one redundancy version of the set selects first and second parity bits over systematic bits (Kinjo: column 14, lines 58-66; column 16, lines 22-52, redundancy versions I and II, respectively)
wherein the apparatus processes turbo coded data using interleaver and performs rate matching  (Kinjo: column 2, lines 11-43). using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation

Kinjo does not explicitly state a first interleaver configured to interleave systematic bits; a second interleaver configured to interleave a first parity bit stream; a third interleaver configured to interleave a second parity bit stream; or “wherein the apparatus processes turbo coded data using the first, second and third interleavers and performs rate matching”.  Stewart demonstrates that it was known at the time of invention: to implement a “1st Interleaver” after encoding (Stewart: figure 3, element 206) and used with rate matching (Stewart: column 4, lines 10-13); and to implement a “1st Interleaver” as three interleavers, one each for Systematic bits, Parity 1 bit stream, and Parity 2 bit stream (Stewart: column 4, lines 14-31). Further, Kinjo discloses a first interleaver after encoding and used with rate matching (Kinjo: figure 3; see above 102 rejection of claim 8 applying Kinjo). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the interleaver of Kinjo as three interleavers, one each for systematic bits, first parity bits and second parity bits as found in Stewart’s teaching.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo and Stewart disclose wireless transmission using incremental redundancy and 3G CDMA; the implementation of the interleavers is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.

Kinjo does not explicitly state “use an adaptive modulation and coding (AMC) scheme for transmission, wherein the AMC scheme uses at least one of QPSK modulation and QAM modulation” or “wherein a number of rows of the first, second, and third interleavers is based on the AMC scheme” or “using a parameter, wherein the parameter is 2 for QPSK modulation and the parameter is 4 for 16 QAM modulation”.  Buckley demonstrates that it was known at the time of invention: to use an adaptive modulation and coding (AMC) scheme (Buckley: paragraphs 0020, and 0055); and to use at least one of QPSK and QAM modulation where a number of interleaver rows is based on the modulation (Buckley: paragraphs 0058-0059); using a parameter of 2 for QPSK modulation and a parameter of 4 for 16 QAM modulation (Buckley: paragraphs 0058-0059, “… where M is the modulation size (constellation size) and Ntrans is the number of coded and rate-matched bits to be transmitted. For example, Nrow=log2(16)=4 in the case of 16-QAM”, which by extension would be Nrow=log2(4)=2 in the case of QPSK; which is consistent with the disclosure of the patent under examination, 9,065,486, column 20, lines 32-37 defining the ‘parameter’ as ‘Nrow’). Further, Kinjo discloses implementing HARQ (column 1, lines 15-24; column 12, lines 24-42) and Kinjo discloses QPSK and QAM modulation and HSDPA (Kinjo: column 18, line 25 to column 19, line 15; column 20, lines 41-43). It is further noted, Stewart discloses similarly to the teachings of Buckley (Stewart: column 7, line 37 to column 8, line 9). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the HARQ process and interleavers of Kinjo and Stewart with adaptive modulation and coding (AMC) using at least one of QPSK and QAM modulation and to set the number of rows in the interleavers based on the modulation and thus AMC scheme and also using a parameter of 2 for QPSK modulation and a parameter of 4 for 16QAM modulation as found in Buckley’s teachings.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo, Stewart, and Buckley are all directed to the protocols surrounding HARQ, incremental redundancy, and HSDPA; and further the implementation is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.

Claim 7
The limitations of claim 7 correspond to the limitations of claim 1 and as such are rejected in a corresponding manner. 

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,372,837 B2 (herein Kinjo) in view of US 2003/0159100 A1 (herein Buckley) in further view of US 6,574,213 B1 (herein Anandakumar).

Claim 10
Kinjo do not explicitly state the apparatus of claim 8, wherein the circuitry comprises microprocessor circuitry operating in accordance with program instructions. Anandakumar demonstrates that it was known at the time of invention to implement a packet communication system in a processor circuitry operating according to instructions (Anandakumar: figure 15 and column 35, lines 8-49; column 10, lines 44-60). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the methods and systems of Kinjo in microprocessor circuitry operating with program instructions as found in Anandakumar’s teaching.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo and Anandakumar disclose packet transmission using redundancy; the implementation of circuitry is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.

Response to Arguments
Patent Owner's arguments filed 04/15/2022 (herein Response) have been fully considered but they are not persuasive. Patent Owner argues: (1) the cited prior art is “silent regarding rate matching in accordance with a plurality of redundancy versions to select buffered bits for transmission, wherein a first number of bits is a number of the selected bits from the first parity bit stream and a second number of bits is a number of the selected bits from the second parity bit stream and the first number of the bits and the second number of the bits are within one bit” (Response: pages 29-36); and (2) Kinjo’s figure 3 and figure 4 are not usable together (Response: page 35). 
With regard to the first issue, the claim language in question is broad. The claim language recites, “select bits for transmission”, “a first number of bits is a number of the selected bits from the first parity bit stream”, and “a second number of bits is a number of the selected bits from the second parity bit stream.” For example, “a number” of the selected bits from the first stream could be any number of bits from that stream. The same is true for “a number” of the selected bits from the second stream. As such, “the first number of bits” is any number of bits from the first stream (and similarly “the second number of bits” is any number of bits from the second stream). In the simplest example of a first and second parity streams, each of one bit, the first number reads upon one bit (“a number”) of selected bits from the first stream and the second number reads upon one bit (“a number”) of selected bits from the second stream. Both of “the numbers” are “within one bit”. However, the pattern extends to the streams having any number of bits. For example, assume a first parity bit stream has five (5) bits selected, “a number” of the selected bits would be any of 1, 2, 3, 4, and/or 5. And, assume a second parity bit stream has seven (7) bits selected, “a number” of the selected bits would be any of 1, 2, 3, 4, 5, 6, and/or 7. In such an example, there are numerous instances of “a number” from one stream being with one bit of “a number” from the other stream. The language is so broad it reads upon positive lengths of bit streams of any length. As the above rejections indicate, the cited prior art Kinjo teaches this bare minimum requirement (Kinjo: column 16, lines 42-43, “Parity bits 1 and parity bits 2 are punctured equally”, showing two parity bit streams). Therefore, the arguments are not persuasive.
However, the claim language is interpreted to describe the portion of the specification cited for support, “The rate matching algorithm performs puncturing if the overall code rate is greater than 1/3 and repetition if the code rate is less than 1/3. Currently code rates greater than 1/3 are accomplished by applying the same puncturing rate to both P1 and P2 bits (to within one bit) but with different puncturing pattern phases” (‘486: column 6, lines 59-64; emphasis added). The cited prior art Kinjo, as the above rejections demonstrate, discloses “Parity bits 1 and parity bits 2 are punctured equally” in reference to rate matching (column 16, lines 42-43). Regardless of the Response’s unpersuasive arguments to mixing the parity bit streams (Response: pages 34-35), the prior art explicitly demonstrates, like the instant patent’s specification, both parity bit streams being punctured the same. Therefore, these arguments are not persuasive.
With regard to the second issue, Kinjo explicitly envisions using the Rate Matching Circuitry of figure 4 with downlink processing, figure 2, and uplink processing, figure 3 (Kinjo: column 6, lines 4-64; note especially column 6, lines 7-15, lines 27-40, and lines 55-64). The reference states the rate matching of figure 4 “is equally applicable to an uplink transmission” (like in figure 3) “with minor adjustments”. The patent then goes on to describe in detail how the rate matching of figure 4 is performed, including using multiple redundancy versions and parity streams (at least Kinjo: column 15, line 23 to column 16, line 54). It is not credible that Kinjo’s significant emphasis on disclosing the rate matching of its own figure 4 is not usable with the uplink processes of its own figure 3, when it specifically says that it is. Figure 4 is described as “a block diagram of circuitry of the present invention” (Kinjo: column 3, lines 18-19). Completely changing the disclosed multiple parity bit streams of figure 4 as suggested would be by the Response, is not a “minor adjustment”. Therefore, the arguments are not persuasive.
Further, the Response’s assertion that, in Kinjo, the bits are “mixed together” such that systematic bits cannot be distinguished from parity bits is not persuasive. Kinjo discloses using the Rate Matching Circuitry of figure 4 with the uplink process of figure 3 and the Rate Matching Circuitry is shown in the figure and described in the Specification as accepting systematic bits, parity 1 bits, and parity 2 bits as known differentiated inputs. The Kinjo invention is capable of distinguishing systematic bits and parity bits regardless of interleaving and other processing (for example, equalization or segmentation). This fact is further illustrated in that Kinjo later de-rate matches and decodes the data stream (Kinjo: figure 4). In other words, the elements of the data stream are never so “mixed” up that the processing of Kinjo is unable to distinguish amongst those elements (for example, systematic bits, parity 1 bits, and parity 2 bits). The “mixing” process is for the purpose of enhancing the qualities of the transmitted data. This process does not and is not intended to obfuscate the data from Kinjo’s system and invention. Figure 3 shows interleaving the systematic and parity bit streams and figure 4 shows rate matching as claimed. Therefore, these arguments are not persuasive.
All other arguments with respect to prior art (for example regarding claim 10) are predicated on the above arguments and as such are addressed in a similar fashion. Therefore, the arguments are not persuasive and the rejections stand as indicated. 
The Response’s remarks regarding “Claim Interpretation” do not present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The request for an interview is noted, but is premature as Patent Owner has not yet had a chance to review the remarks and rejections as applied to the amended claim language.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 
/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992